Title: To James Madison from Edmund Randolph, 18 July 1783
From: Randolph, Edmund
To: Madison, James


My Dear friend
Richmond July 18. 1783.
I have received by the last mail your two favors of June 30. & July 8. They satisfy me of what was before problematical, the propriety of the removal of congress to Princeton. But with what decency can you retreat from thence without concessions, worthy the acceptance of sovereignty, and, on the other hand, how much have the southern states to fear from the convenience of Osopus, when the permanent seat of congress shall be the subject of discussion?
Betsey and myself fear the effect of your removal to Princeton on the finances of Mrs. H——se.
The assembly no sooner leave us than we sink into a dull, tho’ eager people after money. Were it not for the breeze, which the late proclamation of the governor has stirred, we should have nothing to agitate us. It draws forth every hour men, who seemed to have fixed themselves in all the rights of citizenship, to supplicate a little time, until they can arrange their domestic affairs. Among these is a Doctor Turpin, the possessor of the most valuable lots for the purposes of government within the city. He is a native, was taken at York with a medical commission, as I am told, in his pocket, and has been suffered to remain here without interruption ever since; And yet the act determining, who shall be citizens, does not, I believe, exclude him from obtaining a domicil here.
However, there may be some reason to favor both him and many other natives, which the law does not allow. He was sent abroad for his education, during his infancy. He was there surprized by the war, while the purposes of his errand were incomplete. He made several attempts to reach his country, but was so often baffled as to be obliged to enter into the british service, as a surgeon, for subsistence. A departure from hence with the single view of assuming arms against his country would be malignant indeed. But much toleration is due to those, who merely to avoid famine; to the danger of which they have been subjected by the prosecution of their studies, and to gain a fair opportunity of coming to his native country, have submitted to enter into the british service.
The governor has been dangerously ill: and his disorder tho’ somewhat soothed for the present, is probably firmly fixed. The symptoms indicate it to be a stone in the gall bladder.
The assembly have directed a revision and collection into one code of all the laws since the revolution. A step absolutely necessary, as scarcely one magistrate understands what the law is, so far as the knowledge of the law is to be found in them.
